IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40930
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN CARLOS CHAVEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-00-CR-294-1
                      --------------------
                         April 26, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Carlos Chavez appeals his guilty-plea conviction for

illegal reentry into the United States after deportation in

violation of 8 U.S.C. § 1326.   He argues that in view of Apprendi

v. New Jersey, 120 S. Ct. 2348, 2362-63 (2000), his prior felony

conviction was an element of the offense under 8 U.S.C.

§ 1326(b)(2), and not merely a sentence enhancement.   He

acknowledges that his argument is foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224, 247 (1998), but states that he is

preserving it for possible Supreme Court review because the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40930
                                  -2-

Supreme Court indicated in Apprendi that Almendarez-Torres may

have been wrongly decided.    Because the Supreme Court has not

overruled Almendarez-Torres, this court is compelled to follow

it.   See United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.

2000), cert. denied, ___ U.S.L.W. ___ (U.S. Feb. 26, 2001), 2001

WL 77067 (No. 00-8299).

      Chavez also argues that the indictment was defective under

the Fifth and Sixth Amendments because it did not allege general

intent.   Because Chavez did not challenge his indictment in the

district court, we review whether it was constitutionally

sufficient under a “maximum liberality” standard.    See United

States v. Guzman-Ocampo, 236 F.3d 233, 236 (5th Cir. 2000).

Chavez’s indictment “fairly imported that his reentry was a

voluntary act” and satisfied the constitutional requirements of a

valid indictment.   See id. at 236, 239 & n.13.

      Accordingly, the judgment of conviction is AFFIRMED.